 SPRINTURF, INC. 513Sprinturf, Inc. and The Ohio and Vicinity Regional Council of Carpenters.  Case 8ŒCAŒ33398 July 9, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA The General Counsel seeks a default judgment1 in this case on the ground that the Respondent failed to file an answer to the complaint.  Upon a charge filed by Ohio and Vicinity Regional Council of Carpenters (the Union), on May 23, 2002, the General Counsel issued a com-plaint on December 18, 2002, against Sprinturf, Inc. (the Respondent), alleging that it has violated Section 8(a)(1) of the Act.  The Respondent failed to file an answer. On January 21, 2003, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On January 22, 2003, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  Respondent filed no response.  The allegations in the motion, therefore, are undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint itself states that unless an answer is filed within 14 days of service, the Board may find that the allegations in the complaint are true.  Respondent neither filed an answer to the complaint nor requested an extension of time to do so.  Further, the undisputed allegations in the Motion for Default Judg-ment disclose that the Region, by letter dated January 8, 2003, notified Respondent that such a motion would be filed unless an answer was received by January 15, 2003.  Again, Respondent neither filed an answer to the com-plaint nor requested an extension of time to do so. Accordingly, on this record and in the absence of good cause being shown for the failure to file a timely answer, we grant the General Counsel™s motion.2                                                                                                                                                       1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a motion for default judgment. 2 Member Schaumber concurs in granting the General Counsel™s mo-tion, based solely on the undisputed allegations of the complaint, in accord with the Board™s traditional practice.  However, he invites the Board to reevaluate that practice.  In his view, the Board should con-sider requiring the General Counsel to support a motion for default On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, Respondent Sprinturf, Inc., a Pennsylvania corporation, with an office and place of business in Wayne, Pennsylvania, has been engaged in the constitution and installation of artificial turf used in indoor and outdoor sports™ fields, stadiums, playgrounds, and track and field facilities.  Respondent, in conducting these business operations, annually derives gross reve-nues in excess of $500,000 and performs services valued in excess of $50,000 in States other than the Common-wealth of Pennsylvania.  We find that Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Ohio and Vicinity Regional Council of Carpenters (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Jobsite Foreman Eric Alexander and Jobsite Supervisor Robert Daugherty have been su-pervisors of Respondent within the meaning of Section 2(11) of the Act and agents of Respondent within the meaning of Section 2(13) of the Act.  On or about May 10, 2002, Respondent, by Jobsite Foreman Alexander, in the presence of employees, ordered the Union™s business representatives to leave a jobsite located at Youngstown State University™s Stambaugh Field in Youngstown, Ohio.  On or about May 22, 2002, Respondent, by Job-site Supervisor Daugherty, in the presence of employees, ordered the Union™s business representatives to leave Stambaugh Field and, thereafter, caused the Youngstown State University Police to remove the Union™s business representatives from the area. CONCLUSION OF LAW By the acts and conduct described above, Respondent has been interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them by Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act. REMEDY Having found that Respondent has engaged in certain unfair labor practices, we shall order it to cease and de-sist and to take certain affirmative action designed to effectuate the policies of the Act.  judgment with the proffer of a simple summary of evidence supporting the complaint. 339 NLRB No. 78  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514ORDER The National Labor Relations Board orders that the Respondent, Sprinturf, Inc., Wayne, Pennsylvania, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Ordering the Union™s business representatives, in the presence of employees, to leave its installation sites and causing law enforcement officials to remove the Un-ion™s business representatives from these areas. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days after service by the Region, post at its facility in Wayne, Pennsylvania and, if possible, at its various jobsites, copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed by Respondent™s authorized representative, shall be posted by Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to ensure that the notices are not altered, defaced, or covered by any other mate-rial.  In the event that, during the pendency of these pro-ceedings, Respondent has gone out of business or closed the facility involved in this proceeding, Respondent shall duplicate and mail, at its own expense, a copy of the no                                                           3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ tice to all current employees and former employees em-ployed the Respondent at any time since May 10, 2002. (b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that Respondent has taken to comply. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your benefit and protection Choose not to engage in any of these protected ac-tivities.  WE WILL NOT order the Union™s business representa-tives, in the presence of employees, to leave our installa-tion sites or cause law enforcement officials to remove the Union™s business representatives from these areas. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act.  SPRINTURF, INC.    